Judgment, Supreme Court, New York County (Renee White, J.), rendered May 2, 1990, which convicted defendant after a jury trial of burglary in the third degree and sentenced him to a term of imprisonment of 2-Vi to 5 years in prison, unanimously affirmed.
Defendant was arrested after being observed on his hands and knees removing the personal belongings of a secretary from the space behind her desk in the reception area of a law firm office on the 25th floor of a 3d Avenue office building.
Here, it is clear that the space behind the secretary’s desk was a private area off-limits to persons otherwise allowed to *528be in the reception area, and that defendant entered that area. "A license or privilege to enter or remain in a building which is only partly open to the public is not a license or privilege to enter or remain in that part of the building which is not open to the public.” (Penal Law § 140.00 [5]; see also, People v Smith, 144 AD2d 600.) The evidence was thus sufficient to establish that defendant entered and remained unlawfully in the area in which he was found.
We have considered defendant’s remaining contention and consider it to be without merit. Concur—Sullivan, J. P., Carro, Rosenberger, Kassal and Rubin, JJ.